Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 11/29/2021. Applicant has amended independent claim 1 and dependent claims 4-8. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Amendment
2.	This is in response to the Amendment filed on 11/29/2021.  
	The objection of claims 1-8 because of minor informalities has been withdrawn in view of Applicant’s amendment.

Response to Arguments
3.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the values routinely. The Applicant does not cite any criticality of the values.   
Snyder et al., teaches a controlled laser ablation process that comprises setting the intensity of a laser to a desired level (0018).  Therefore, in the absence of the showing of criticality, it would have been obvious to modify the controlled ablation process to provide any desired level of ablation including the recited process variables.    

 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., US 2015/0349373.

Snyder et al., does not teach wherein the cutting wavelength is 1 um, the cutting intensity is 6000 W/cm2, and the cutting time period is 1.3 x 10 -5 seconds, wherein the removal wavelength is 1 um, the removal intensity is 1200 W/cm2, and the removal time period is 4 x 10 -5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the values routinely. The Applicant does not cite any criticality of the values.          Regarding claim 2, Snyder et al., teaches the method further comprises, before the cutting 
Regarding claim 4, Snyder et al., teaches the solid electrolyte removed part is formed by the first removal process (0042; 0072).
Regarding claim 5, Snyder et al., teaches the removal wavelength is controlled to be lower than the cutting wavelength (0042; 0050; 0053).
Regarding claim 6, Snyder et al., teaches the removal intensity is controlled to be lower than the cutting intensity (0018; 0049-0050; 0053-0054).
Regarding claim 7, Snyder et al., teaches the solid electrolyte removed part is formed by the second removal process (0041-0042; 0072).
Regarding claim 8, Snyder et al., teaches the solid electrolyte removed part is formed by the third removal process (0041-0042; 0072).

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify removal intensity to be lower than the cutting intensity and modification of the cutting time period and removal time period to improve battery optimization as “solid-state battery structure and manufacturing methods may be improved to further optimize battery performance and packaging.” (0005)

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727